Citation Nr: 1102298	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1999 to August 
2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2008 rating decision in which the RO, inter alia, denied 
service connection for low back strain, tinea cruris, and sleep 
apnea.  In June 2008, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in November 
2008, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in February 
2009.

In an October 2009 letter to the RO, the Veteran indicated that 
he wished to withdraw from appeal his claim for service 
connection for sleep apnea.  Hence, the only claims remaining on 
appeal are set forth on the title page.  

The Board notes that, in August and September 2010, the Board 
received additional medical evidence from the Veteran, without a 
waiver of initial RO consideration of the evidence.  However, the 
evidence consists of private treatment records that were already 
of record at the time of the November 2008 SOC, along with 
statements and treatment records pertaining to sleep apnea-a 
matter that is no longer on appeal.  Under these circumstances, 
the evidence is not considered pertinent additional evidence 
warranting a remand pursuant to 38 C.F.R. § 20.1304 (2010).

As a final preliminary matter, the Board notes that the Veteran 
submitted additional evidence and statements regarding sleep 
apnea to the RO in August and September 2010.  If the Veteran 
wishes to reopen his claim for sleep apnea, he should file a 
claim for this disability with the RO.  

The Board's decision addressing the claim for service connection 
for low back strain is set forth below.  The claim for tinea 
cruris is addressed in the remand following the order; that 
matter is being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  While the Veteran has a current low back strain, there is no 
competent evidence of a medical nexus between the Veteran's 
current low back disability and service.


CONCLUSION OF LAW

The criteria for service connection for low back strain are not 
met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.
VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for low back strain, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA; this letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The May 2008 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the December 2007 letter-which 
meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the report of a January 2008 VA 
general medical examination.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with the claim for 
service connection for low back strain is warranted.

The Board acknowledges that VA has not obtained a medical opinion 
regarding the Veteran's claimed low back strain.  The Board 
emphasizes, however, that the claim is one for service 
connection.  In this case, there is no medical evidence 
whatsoever to support the claim and the Veteran's assertions 
regarding his alleged in-service low back strain are not deemed 
credible.  As the current record does not reflect even a prima 
facie claim for service connection for low back strain, VA has no 
obligation to obtain any medical opinion commenting upon the 
etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See 
also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for low back strain must be denied. 

The evidence of record clearly establishes that the Veteran has a 
current low back strain, as reflected in a January 2008 VA 
examination report.  However, the record simply fails to 
establish that his low back strain is medically related to any 
incident of service.

The Veteran's service treatment records contain no treatment or 
diagnoses of a low back strain during service.  A chronological 
record of medical care from February 2005 noted no 
musculoskeletal symptoms, and a November 2005 health record 
listed the Veteran's musculoskeletal symptoms as only related to 
his knees.  At separation, the Veteran specifically denied any 
history of recurrent back pain or other back problems.  

The Veteran was afforded a VA general medical examination in 
January 2008.  The Veteran reported that his back pain started 
between 2003 and 2004 after he trained with Marines in North 
Carolina.  He noted that the pain was intermittent and was worse 
with extended periods of standing for 5 or more hours.  The 
examiner diagnosed low back strain.  Based on the Veteran's 
statements, the examiner noted that the Veteran's low back strain 
occurred during and after active military service.  The examiner 
simply recorded the Veteran's contentions regarding his low back 
strain and did not provide an etiology opinion.

The Board points out that the Veteran is competent to report on 
matters observed or within his or her personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Veteran is also competent to 
testify about observable symptoms or injury residuals.  See 38 
C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Veteran is competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

Here, however, the Veteran's assertions regarding his continuity 
of low back pain during and after service are not deemed 
credible.  During the January 2008 VA examination, the Veteran 
alleged that he suffered from intermittent back pain for several 
years during service.  As noted above, there is no indication of 
back pain or injury in the Veteran's service treatment records.  
The Board finds credible the Veteran's statements made during 
service and at separation in which he denied any recurrent back 
pain or problems.  These statements were made contemporaneous to 
service and thus the Board affords them significant probative 
weight regarding whether or not the Veteran suffered symptoms 
related to a low back strain during service.

Moreover, there is no medical evidence that there exists a 
medical nexus between the Veteran's current low back strain and 
the Veteran's military service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical opinion.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the Veteran and his 
representative; however, to whatever extent these assertions are 
offered in an attempt to establish that there exists a medical 
nexus between current low back strain and service, such attempt 
must fail.  The matter of etiology is within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  The Board points out, however, that the 
Veteran's military occupational specialty was that of field 
medical service technician.  While a medical technician's 
statement may constitute competent medical evidence where they 
have specialized knowledge regarding the area of medicine or 
participated in treatment (see Black v. Brown, 10 Vet. App. 279, 
284 (1997)), here, the Veteran does not appear to have any 
specialized medical training.  Hence, he is not competent to 
provide an actual medical opinion to support the claim on the 
basis of his assertions, alone.  

Moreover, even if, solely based on his position as a medical 
technician, the Board was to accept his statements as competent 
medical evidence on matters of etiology, these statements would 
not be accorded any significant probative value, absent any 
stated evidentiary, medical, or scientific rationale for 
associating the low back strain to his service.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  See also 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and weight to 
be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  

For all the foregoing reasons, the Board finds that the claim for 
service connection for low back strain must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for low back strain is denied.





REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for tinea cruris is 
warranted.

At separation, the Veteran reported a history of skin diseases.  
The service treatment records reveal evaluation, treatment, and 
diagnoses related to various dermatological conditions and fungal 
infections; however, there is no specific diagnosis of tinea 
cruris or treatment for the skin of the groin.  

The Veteran was afforded a VA general medical examination in 
January 2008.  The Veteran reported developing tinea cruris 
between 2002 and 2003 while on a 4 week long field exercise in 
extremely hot conditions.  The examiner noted the Veteran's 
contentions regarding the onset of his condition during service; 
however, no etiology opinion was provided.  On examination, there 
were no abnormalities of the skin of the groin.    

The Veteran submitted private medical records that reflect a 
current diagnosis of tinea cruris.  A June 2008 treatment report 
noted dark pigmented plaque around the groin and public areas.  
The Veteran was using topical creams for treatment.  The private 
medical evidence does not include any opinion as to etiology of 
the Veteran's tinea cruris.

As the medical opinion evidence currently of record is 
inadequate, further examination and medical opinion is needed to 
resolve the claim for service connection.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
dermatological examination, by an appropriate VA physician, at a 
VA medical facility.  The Veteran is hereby notified that failure 
to report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection for tinea 
cruris (as the original claim will be considered on the basis of 
the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain any outstanding records of VA treatment for tinea 
cruris.  The claims file currently contains records from the 
Hampton, Virginia VA Medical Center (VAMC) from January 2008 to 
March 2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain from the Hampton 
VAMC any outstanding records of treatment for tinea cruris, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for tinea cruris.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Hampton 
VAMC any outstanding records of treatment for 
tinea cruris since March 2008.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  
The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
dermatological examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify if the 
Veteran has any current skin disorder(s) of 
the groin.  Then, with respect to each such 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability had its onset in or is medically 
related to service.  In rendering the 
requested opinion, the physician should 
specifically consider the service treatment 
records, private treatment records, and all 
other post-service treatment records, as well 
as the Veteran's contentions.  

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
appointment sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).









This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


